Citation Nr: 1046567	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  99-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for residuals of a right 
great toe injury.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1978.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in December 1998 and 
in February 1999 that, in pertinent part, denied service 
connection for pes planus; and declined to reopen a claim for 
service connection for residuals of a right great toe injury, on 
the basis that new and material evidence had not been received.  
The Veteran timely appealed.

In a July 2000 decision, the Board denied service connection for 
bilateral pes planus; and reopened the claim for service 
connection for residuals of a right great toe injury, but denied 
the claim on its merits.

The Veteran appealed the July 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).  In a February 2001 Order, the Court granted a joint 
motion for remand, vacating the July 2000 Board decision and 
remanding the matter for additional proceedings.  In August 2001, 
the Board remanded the matters for further evidentiary and 
procedural development.  Subsequently, the matters were returned 
to the Board, and in November 2003, the Board denied each of the 
Veteran's claims.  The Veteran again appealed to the Court.

In a July 2006 order, the Court vacated the November 2003 Board 
decision, and remanded the matters to the Board for 
readjudication.  VA sought review by the Federal Circuit.  In 
December 2007, the Federal Circuit ordered that the Court review 
pre-decisional communications to determine whether differences 
between the notice given and that required affected the 
fundamental fairness of the adjudication.  In a March 2008 
Memorandum Decision, the Court remanded the case to the Board for 
proper notice and readjudication.  Judgment was entered in April 
2008.  Thereafter, the case was returned to the Board, consistent 
with the Court's judgment, and in November 2008, the Board 
remanded the matters for fulfillment of VA's duty to notify, in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), and for readjudication.

In March 2010, the Board remanded the matters for additional 
development.  The Board is satisfied there was substantial 
compliance with its remand orders.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In correspondence received in September 2010, the Veteran 
requested to cancel his Power of Attorney for the organization of 
Disabled American Veterans.  The Veteran has not selected any 
other attorney or representative.  Under these circumstances, the 
Board assumes that the Veteran has elected to pursue his claims 
pro se.  See 38 C.F.R. § 20.600 (2010).

 
FINDINGS OF FACT

1.  Bilateral pes planus did not have its onset in service or 
increase in severity during active service.

2.  A clear preponderance of the evidence is against a finding 
that the Veteran currently has residuals of a right great toe 
injury that are related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral pes planus was neither incurred nor aggravated 
during active duty.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 
(2010).

2.  Chronic residuals of a right great toe injury were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through a December 2008 letters, VA's Appeals Management Center 
(AMC) notified the Veteran of elements of service connection and 
the evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence needed 
to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the December 2008 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal have been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims on appeal, reports of which are of 
record and appear adequate.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's pre-enlistment 
examination in March 1976 revealed pes planus.

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.	 Bilateral Pes Planus

The Veteran contends that his current bilateral pes planus is the 
result of aggravation of a pre-existing disease or disability in 
service.  On clinical evaluation prior to entering service in 
March 1976, pes planus was noted.  

Applicable law provides that service connection may be granted 
for disability resulting from personal injury suffered or disease 
contracted during active military, naval, or air service, or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, during such service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  The term "active 
military, naval, or air service" includes active duty, and "any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training."  
38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.6(a) (2010).

Service treatment records reflect that, during the first week of 
basic training in April 1976, the Veteran complained of bilateral 
arch pain.  X-rays revealed a bilateral pes planus deformity, 
with left arch equaling 9 degrees and right arch equaling 15 
degrees.  There was a decreased medial longitudinal arch, with 
tala bulging noted.  Range of motion was adequate, and toe walk 
and heal walk were within normal limits.  Treatment consisted of 
arch cookies and analgesic balm.  Service treatment records at 
the time of the Veteran's separation examination in June 1978 
revealed pes planus.

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).  The underlying disorder, as opposed 
to the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

VA treatment records show an evaluation for painful arches in 
October 1998.  The Veteran complained of having flat feet all his 
life; and reported that standing for a long time caused his 
arches to hurt, and that he occasionally had calf pain.  He also 
reported using inlays in the past, but that they would hurt.  The 
examiner noted that the Veteran's feet were too rigid for inlays.

The Veteran reported chronic bilateral foot pain in October 2001.  
A VA examiner in March 2002 found that the Veteran had congenital 
rigid flat feet that will often be uncomfortable.

In March 2003, the Veteran's VA treating physician opined that it 
seemed reasonable to conclude that the Veteran's military service 
did aggravate symptoms of flat feet, and contributed to the 
development of degenerative arthritis in the first 
metatarsophalangeal joints.  This opinion was based on the 
Veteran's report of a continuity of symptomatology of foot pain 
ever since military service, and a January 2002 bone scan 
revealing evidence of degenerative arthritis of the first 
metatarsophalangeal joints.  The VA treating physician noted 
specifically that the Veteran had congenital pes planus, and that 
the Veteran took part in marches and drills in military service; 
and that he had been treated for arch pain in service.

Records also show that the Veteran underwent a VA examination in 
April 2003.  During the examination, the Veteran reported no 
history of injury to his feet in service.  His military 
occupation specialty was as a clerk in Germany.  X-ray evidence 
was normal, and degenerative joint disease was not identified by 
the examiner.  The examiner opined that the Veteran's congenital 
pes planus did not appear related to service.

In April 2008, the Veteran's VA treating physician indicated that 
he was not a foot specialist, and that a bone scan in 2002 showed 
evidence of osteoarthritis in both first metatarsophalangeal 
joints.  The physician noted that this was a separate issue from 
the flat feet; and commented that osteoarthritis is to some 
extent a manifestation of wear and tear, and certainly some of 
that wear and tear took place in service.  The physician also 
commented that it made sense that if a group of young people with 
congenital flat feet were engaged in intense physical activity 
involving their feet over an extended period, a number of them 
will develop pain in their feet; and some of those with pain will 
continue to have pain off and on throughout their lives.  The 
physician opined that, since the Veteran's first complaint and 
medical treatment occurred during active duty, it would be most 
reasonable to say that there was a relationship there.

Following the Board's March 2010 remand, the Veteran underwent a 
VA examination in April 2010 for purposes of clarifying whether 
his pre-existing pes planus increased in severity during service.  
The claims folder was provided to the examiner for review and an 
examination was accomplished.  The examiner found that the 
Veteran had bilateral congenital rigid pes planus, as well as a 
left bunion with mild hallux valgus and contracture lesser toes; 
and that each of these conditions were part of the Veteran's 
congenital foot structure.  The examiner opined that the 
Veteran's less-than-three years of military service did not 
initiate any of the deformities.  The examiner also opined that 
it was unlikely that the Veteran's brief period of active service 
affected his feet beyond any discomfort experienced while 
marching and walking.  The examiner reasoned that the Veteran's 
pes planus was advanced, and it would not be unreasonable to 
assume that he had discomfort.  The examiner also opined that the 
Veteran would have discomfort, regardless of his active service; 
and opined that the Veteran's congenital pes planus with 
secondary changes of bunion hallux valgus and hammertoes were 
neither initiated nor significantly aggravated by active service.

In essence, the April 2010 VA examiner opined that the Veteran's 
congenital rigid pes planus did not owe its etiology to service; 
and that there was no permanent worsening of the Veteran's 
congenital rigid pes planus during service.  The finding of 
discomfort experienced during service while marching, walking, 
and during basic training was considered acute and transitory, 
and not reflective of a permanent worsening during service of the 
Veteran's pre-existing pes planus.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The March 2003 examiner indicated that military service likely 
aggravated symptoms of flat feet and contributed to the 
development of arthritis in the first metatarsophalangeal joints.  
The claims folder was not reviewed, the specific degree of 
aggravation of symptoms was not specified, and the arthritis in 
the first metatarsophalangeal joints was not found on x-rays the 
following month.  As such, the March 2003 opinion is of limited 
probative value.  The April 2003 opinion that congenital pes 
planus does not appear related to service is also of limited 
probative value; it does not specifically address aggravation.  
Regarding this April 2008 opinion, the Veteran's VA treating 
physician appears to be describing the general nature of the 
disability and its progression.  The symptoms of pain and 
discomfort that are expected to continue for those with 
congenital flat feet, including the Veteran, are rather vague.  
There is no mention of a permanent, measurable increase in the 
severity of disability that can be attributed to service.  The 
fact that the Veteran first received medical treatment for pes 
planus during service does not conclusively show that the onset 
of disability was in service.  In this case, pes planus was noted 
on entry into service and what is needed is evidence that there 
was an increase in its severity during active duty beyond the 
normal progression.  Hence, the April 2008 opinion is of limited 
probative value.

The April 2010 VA examiner reviewed the entire claims file and 
included a synopsis of the veteran's medical history.  Following 
examination of the Veteran, it was determined that foot problems 
were related to pes planus with bunion hallux valgus with 
hammertoes "all related to this congenital condition, not 
initiated nor significant aggravated by his service."  The VA 
opinion is factually accurate, fully articulated, and contains 
sound reasoning; it is clearly more probative than the remaining 
evidence of record.  Therefore, the VA opinion is afforded 
significant probative value.  A clear preponderance of the 
evidence is against a finding that bilateral pes planus had its 
clinical onset in service, increased in severity to a measurable 
degree therein or is otherwise related to active duty.  

The Board has considered the Veteran's statements regarding 
continuity of symptomatology with regard to his bilateral pes 
planus since service.   The Veteran is competent to testify as to 
increasing problems with his bilateral pes planus and his 
descriptions are credible.  However, he is not shown to be 
competent to establish a diagnosis of superimposed pathology or 
to specify the measurable increase in foot pathology related to 
service.  Even medical professionals require diagnostic tools 
such as x-rays to determine if a pre-existing condition has 
undergone a permanent and measurable increase in severity.  
Further, to the extent that the Veteran is competent to assess a 
worsening of bilateral pes planus symptoms in service, his 
assessments are less probative than the April 2010 VA opinion 
concerning the lack of any measurable increase in pathology.  

Because the weight of the evidence is against a finding that the 
Veteran's pes planus permanently worsened during active duty, 
service connection is denied.  

B.	 Residuals of a Right Great Toe Injury 

Service treatment records reflect that the Veteran complained of 
trauma to the great toe of his right foot in November 1976.  He 
reported that he was helping repair a wooden door, and the door 
dropped onto the first digit of his right foot, which the 
examiner noted was the front anterior plange. There was no 
swelling or contusion, and flexation was within normal limits.  
X-rays were negative.  The Veteran was advised to tape the first 
and second toes together; and if swelling or continuing pain 
occurred, he was to return.

Service treatment records reflect no further treatment for the 
Veteran's right great toe in service, and the Veteran did not 
report any residuals at the time of his separation examination in 
June 1978.

VA treatment records, dated in November 1998, reflect that the 
Veteran complained of recent problems of a right "ingrown" 
toenail.  The physician noted that the nail of the right great 
toe was thick and mycotic, and tender with direct pressure.  It 
was not ingrown.

The report of a March 2002 VA examination reveals that the 
Veteran's right great toenail was thickened and discolored, but 
without any particular significance.

The report of an April 2003 VA examination reveals that several 
of the Veteran's toenails were thickened.  X-rays taken of the 
right first metatarsophalangeal joint were fully within normal 
limits.  There was no range of motion limitation of the right 
great toe. 

During another April 2003 VA examination, the Veteran reported 
the injury to his right great toe in service.  He reported that 
the toe was bandaged, and he was given pain medications.  The 
Veteran did not report any limitation of duty, and he was not 
profiled for this injury.  The examiner noted that the Veteran 
was discharged from service with what appeared to be a normal 
right great toe.  The Veteran now claimed that the fungus and the 
second nail, as well as the great toe, were tender as a result of 
the in-service injury.  Examination revealed that the right great 
toe was normal in shape for bone structure and size, and appeared 
the same as the left great toe in gross anatomy and appearance.  
The right great toe nail was brownish, discolored, and thickened; 
and this thickness continued into the proximal nail fold area.  
Very little touch caused the Veteran to jump.  The examiner 
opined that the thickened dystrophic nail could certainly be a 
result of injury.  However, the examiner noted that the Veteran 
had tinea pedis bilaterally, and this type of infection will seed 
nails, so that onychomycosis or nail fungus develops.  The 
examiner noted that the Veteran had multiple nails bilaterally 
that were infected with fungus; and that it was impossible to 
determine, whether the injury to the right great toe would stand 
alone as the only reason the right hallux nail was infected with 
fungus.  The examiner commented that it would seem more likely 
that the Veteran had developed fungus of his feet, and the nails 
were eventually affected.

VA treatment records, dated in May 2005, reveal that the 
Veteran's first and second toenails on the right foot were 
evaluated.  The Veteran reported that the toenails were thick and 
caused much pain and discomfort, and that he wanted them 
permanently removed.  Examination revealed the neurovascular 
status was grossly intact.  The right first and second toenails 
were excessively thick, dystrophic, and discolored with subungual 
debris, with tenderness upon palpation but with no signs of acute 
bacterial infection.  The medial and lateral nail borders were 
also incurvated.  Assessments were onychomycosis, 
onychocryptosis, and pain in toe.  A chemical matrixectomy was 
performed.

In September 2005, the Veteran reported that the removal of the 
great toenail was successful, but that he still had pain in his 
great toe.

VA treatment records, dated in July 2006, show a finding of 
neuritis in toe, probably from old injuries.

Following the Board's March 2010 remand, the Veteran underwent a 
VA examination in April 2010 for purposes of determining whether 
the Veteran had any current right great toe disability that is 
related to the in-service injury.  During the examination, the 
Veteran reported that a door had dropped on his right great toe 
in service; and that he has had pain in the toe since then.  
Examination revealed that the nail was missing from the right 
hallux.  The examiner noted that at one time it was felt that the 
nail might be the problem, but there was no improvement when the 
nail was surgically removed.  The right great toe was normal in 
appearance, equal in size to the left great toe, and in all other 
manners was within normal limits, except for the missing nail.  
Range of motion of the first metatarsophalangeal joint was 
greater than 15 degrees on dorsiflexion and plantar flexion.  
Touching the toe caused it to be tender.

The March 2010 examiner opined that there was no neuritis of the 
right great toe.  The Veteran's symptoms were simply subjective, 
and could not be validated on examination.  The examiner reasoned 
that the prior finding of neuritis was a differential diagnosis 
at the time, and should be ruled out.

The Veteran is competent to describe any right great toe pain 
that occurred in service and has continued since then.  To the 
extent the Veteran contends that he had right great toe pain both 
in service and following service, his statements are competent 
and credible.  However, pain is not analogous to disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the 
claimant was seeking service connection for a neck disability and 
an increased rating for a low back disability.  On the issue of 
service connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did not 
constitute a disability for which service connection may be 
granted.  Subsequently, the Federal Circuit dismissed the issue 
of service connection stating it was precluded from reviewing the 
factual determinations of the Board or the Court.)  Without 
evidence of underlying disability associated with the complaints 
of pain, there is no basis for a grant of service connection.

The Veteran is not shown to have the medical expertise to 
determine whether chronic disability resulted from the right 
great toe injury in service.  Even physicians have had to rely on 
diagnostic tools to determine if he has arthritis, neuritis or 
other chronic right toe pathology.  

The Board notes that the April 2003 examiner opined that the 
thickened dystrophic nail could certainly be a result of injury.  
However, the examiner found it more likely that the Veteran had 
developed fungus of his feet which affected several toenails.  In 
this case, there is no evidence of fungus affecting the Veteran's 
feet in service, or until nearly two decades after active 
service.  Fungus of the feet has not been associated with the 
Veteran's active service.  The Board finds the April 2003 
examiner's opinion to be persuasive in finding that the thickened 
dystrophic nail of the right great toe, and subsequent chemical 
matrixectomy, are less than likely residuals of the in-service 
right great toe injury.
  
Moreover, the Board finds the March 2010 examiner's opinion to be 
probative for resolving the matter on appeal.  The examiner has 
the medical knowledge to express a competent opinion; and found 
no substantial clinical findings of current residuals of a right 
great toe injury.  The opinion appears accurate, and is fully 
articulated and contains sound reasoning.  

In this case, there is no competent evidence of current residuals 
of a right great toe injury that can be linked to service.  A 
clear preponderance of the evidence is against a finding that the 
Veteran has residuals of a right great toe injury that either had 
their onset during service or are related to his active service.  
The reasonable doubt doctrine is not for application.  Thus, 
service connection for residuals of a right great toe injury is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for bilateral pes planus is denied.

Service connection for residuals of a right great toe injury is 
denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


